The defendant is a tenant, and does not claim a freehold estate, still has pleaded nul disseizin. This plea admits him in possession claiming a freehold.
If the assignee had, with the plaintiffs' consent, become a party to the suit by an amendment of the writ, standing upon his own rights as assignee, the question would have arisen whether the plaintiffs could maintain this action against him. The only question now is, whether the plaintiffs can maintain it against the defendant. Doug v. Leach, 58 N.H. 18.
Judgment on the verdict.